Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 1 of 66 PagelD: 130

EXHIBIT A-1

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 2 of 66 PagelD: 131

ESSEX COUNTY CORRECTIONAL FACILITY
354 DoremusAve Newark, NJ 07105
9732747826 Fax: Chart Summary

April 6, 2021
Page 1

 

Patient Information
Name:. NIGHOLAS BUCCIARELLI
Address:

Patient ID: 158832
Birth Date: 09/03/1962
Gender: Male

Contact By:
Soc Sec No:

Resp Prov:
Referred by:

Email: 26112101
Home LOC: ESSEX COUNTY CORRECTIONAL
FACILITY

Problems

?Weakness, loft side of body (ICD-342.90) (ICD10-G81.90)
GERD r/o (ICD-530.81} ((1CD10-K21.9)

Chest pain, non-cardiac (ICD-786.59) (ICD10-R07.89)
Insomnia, mild (ICD-780.52) (IGD10-G47.00)
Deviated Nasal Septum (IGD-470) (ICD10-J34.2)
Herpes zoster (ICD-053.9). (ICD 10-B02.9)

HTN (iCD-401.9) (ICD10-110)

Visual changes (ICD-368.9} (ICD10-H53.9)
Overweight (I\CD-278.02) (ICD10-E66.3)

Alcohol abuse (ICD-305.00) (ICD10-F 10.10)

Cigarette smoker (ICD-305.1) (ICD10-F 17.210)

Procedures

Medications

Home Phone:
Work Phone:

Fax:
Status:
Marital Status:

Race:
Language:
J#:

Emp. Status:
Sens Chart:
SBI:

GHLORTHALIDONE 25 MG ORAL TABLET (CHLORTHALIDONE)

Start Date: 04/05/2021, End Date: 07/04/2021

TRANSITION TO CANE, REMOVE WALKER ()
Start Date: 02/19/2021, End Date: N/A

THIAMINE HCL 100 MG ORAL TABLET (THIAMINE HCL)
Start Date: 02/04/2021, End Date: 05/05/2021

Active
White

207584243
FED

No
276709b

NIFEDIPINE ER 30 MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE)

Start Date: 01/29/2021, End Date: 04/29/2021

ALER-DRYL 50 MG ORAL TABLET (DIPHENHYDRAMINE HCL)

Start Date: 03/06/2021, End Date: 06/04/2021
Last Refill: #90 x 0, 03/06/2021, Veronica Adeoye APN

LISINOPRIL 20 MG ORAL TABLET (LISINOPRIL)
Start Date: 01/20/2021, End Date: 04/20/2021

Report run by Christiana Olagunju, Medical Records Cierk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 3 of 66 PagelD: 132

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 2
9732747826 Fax: Chart Summary

 

ASPIRIN LOW DOSE 81 MG ORAL TABLET DELAYED RELEASE (ASPIRIN)
Start Date: 01/20/2021, End Date: 07/19/2021
Last Refill: #180 x 0, 01/20/2021, Roxanne Lotts, NP

MULTI VITAMIN MENS ORAL TABLET (MULTIPLE VITAMIN)
Start Date: 12/07/2020, End Date: 06/05/2021
Last Refill: #180 x 0, 12/07/2020, Roxanne Loitts, NP

Immunizations

Directives

ADMITTED FROM HOS. WITH DX. OF STROKE // ON CANE/ STABLE WAS TRANSFERED TO 2B1/BB
KNEE BRACE .
ROLLING WALKER ORDERED BY DOCTOR

MENTAL HEALTH

Allergies and Adverse Reactions
This patient has no known allergies or adverse reactions.

Services Due
TD BOOSTER, HEMOCCULT or SIGMOID.

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 4 of 66 PagelD: 133

EXHIBIT A-2

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 5 of 66 PagelD: 134

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 8
9732747826 Fax: eMAR

 

Covid-19 test-Negative- LOT# 2004173 Exp: 202204 Patient was told of results-was advised to continue
hand washing and practice social distancing.

Electronically signed by Silvia Maggio, L.P.N. on 09/02/2020 at 12:24 AM

 

09/02/2020 - INNTLOC: Location Change (2 B3 413 02)
Provider: LinkLogic
Location of Care: In Transfer to ECCF

Location has been changed from IT ICE 001 10 to 2 B3 413 02
09/02/2020 - Chart Maintenance

Provider: Sharon Quammie Mayers NP

Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

Clinical Lists Changes

Medications:

Added new medication of ACETAMINOPHEN 325 MG ORAL TABLET (ACETAMINOPHEN) 2 tabs by
mouth every four hours as needed for 2 days; Route: ORAL - Signed

Added new medication of ATIVAN 2 MG/ML INJECTION SOLUTION (LORAZEPAM) Inject 1ml1V or IM
PRN (For intractable seizures; repeat in five minutes x 2 doses, if needed.); Route: INJECTION - Signed
Added new medication of FOLIC ACID 1 MG ORAL TABLET (FOLIC ACID} 1 tab by mouth daily; Route:
ORAL - Signed

Added new medication of HYDROXYZINE HCL 50 MG ORAL TABLET (HYDROXYZINE HCL) 1 cap PO
BIB PRN; Route: ORAL - Signed

Added new medication of IBUPROFEN 200 MG ORAL TABLET (IBUPROFEN) 2 tabs by mouth twice
daily; Route: ORAL - Signed

Added new medication of LOPERAMIDE HCL 2 MG ORAL CAPSULE (LOPERAMIDE HCL) 2 caps by
mouth twice daily prn; Route: ORAL - Signed

Added new medication of MAGNESIUM OXIDE 400 MG ORAL TABLET (MAGNESIUM OXIDE) 1 tab by
mouth daily; Route: ORAL - Signed

Added new medication of MULTIVITAMINS ORAL CAPSULE (MULTIPLE VITAMIN) 1 cap by mouth
daily; Route: ORAL - Signed

Added new medication of PEPTO-BISMOL 262 MG/15ML ORAL SUSPENSION (BISMUTH
SUBSALICYLATE) 30m! po twice daily prn; Route: ORAL - Signed

Added new medication of PROMETHAZINE HCL 25 MG/ML INJECTION SOLUTION (PROMETHAZINE
HCL) 1ml intramuscularly twice daily prn; Route: INJECTION - Signed

Added new medication of THIAMINE HCL 100 MG ORAL TABLET (THIAMINE HCL) 1 tab by mouth daily;
Route: ORAL - Signed

Added new medication of CHLORDIAZEPOXIDE HCL 25 MG ORAL CAPSULE (CHLORDIAZEPOXIDE
HCL) 4 caps daily; Route: ORAL - Signed

Added new medication of CHLORDIAZEPOXIDE HCL 25 MG ORAL CAPSULE (CHLORDIAZEPOXIDE
HCL) 4 caps po BID; Route: ORAL - Signed

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 6 of 66 PagelD: 135

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 9
9732747826 Fax: eMAR

 

Added new medication of CHLORDIAZEPOXIDE HCL 25 MG ORAL CAPSULE (CHLORDIAZEPOXIDE
HCL) 2 caps po BID; Route: ORAL - Signed

Added new medication of CHLORDIAZEPOXIDE HCL 25 MG ORAL CAPSULE (CHLORDIAZEPOXIDE
HGL) 1 cap po QAM; Route: ORAL - Signed

Added new medication of CHLORDIAZEPOXIDE HCL 25 MG ORAL CAPSULE (CHLORDIAZEPOXIDE
HCL} 2 caps po QHS; Route: ORAL - Signed

Added new medication of CHLORDIAZEPOXIDE HCL 25 MG ORAL CAPSULE (CHLORDIAZEPOXIDE
HCL) 1 cap po QHS; Route: ORAL - Signed

Rx of ACETAMINOPHEN 325 MG ORAL TABLET (ACETAMINOPHEN} 2 tabs by mouth every four hours
as needed for 2 days; Route: ORAL #12 x0; Signed; Entered by: Sharon Quammie Mayers NP;
Authorized by: Sharon Quammie Mayers NP; Method used: Telephoned to ; Note to Pharmacy: Route:
ORAL;

Rx of ATIVAN 2 MG/ML INJECTION SOLUTION (LORAZEPAM) Inject imi IV or IM PRN (For intractable
seizures; repeat in five minutes x 2 doses, if needed.); Route: INJECTION #24mIx 0; Signed; Entered
by: Sharon Quammie Mayers NP; Authorized by: Sharon Quammie Mayers NP; Method used:
Telephoned to ; Note to Pharmacy: Route: INJECTION;

Rx of FOLIC ACID 1 MG ORAL TABLET (FOLIC ACID) 1 tab by mouth daily; Route: ORAL #30 x G;
Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon Quammie Mayers NP; Method
used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Rx of HYDROXYZINE HCL 50 MG ORAL TABLET (HYDROXYZINE HCL) 1 cap PO BID PRN; Route:
ORAL #6 x 0; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon Quammie
Mayers NP; Method used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Rx of IBUPROFEN 200 MG ORAL TABLET (IBUPROFEN) 2 tabs by mouth twice daily; Route: ORAL #8
x0; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon Quammie Mayers NP;
Method used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Rx of LOPERAMIDE HCL 2 MG ORAL CAPSULE (LOPERAMIDE HCL) 2 caps by mouth twice daily prn;
Route: ORAL #32 x 0; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon
Quammie Mayers NP; Method used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Rx of MAGNESIUM OXIDE 400 MG ORAL TABLET (MAGNESIUM OXIDE) 1 tab by mouth daily; Route:
ORAL #2 x0; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon Quammie
Mayers NP; Method used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Rx of MULTIVITAMINS ORAL CAPSULE (MULTIPLE VITAMIN) 1 cap by mouth daily; Route: ORAL #90
x 3; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon Quammie Mayers NP;
Method used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Rx of PEPTO-BISMOL 262 MG/15ML ORAL SUSPENSION (BISMUTH SUBSALICYLATE) 30m! po twice
daily prn; Route: ORAL #240ml x 0; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by:
sharon Quammie Mayers NP; Method used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Rx of PROMETHAZINE HCL 25 MG/ML INJECTION SOLUTION (PROMETHAZINE HCL) iml
intramuscularly twice daily prn; Route: INJECTION #4 vials x 0; Signed; Entered by: Sharon Quammie
Mayers NP; Authorized by: Sharon Quammie Mayers NP; Method used: Telephoned to ; Note ta
Pharmacy: Route: INJECTION;

Rx of THIAMINE FICL 100 MG ORAL TABLET (THIAMINE HCL) 7 tab by mouth daily; Route: ORAL #30
x0; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon Quammie Mayers NP;
Method used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Rx of CHLORDIAZEPOXIDE HCL 25 MG ORAL CAPSULE (CHLORDIAZEPOXIDE HCL) 4 caps daily;
Route: ORAL #4x 0; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon
Quammie Mayers NP; Methed used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Rx of CHLORDIAZEPOXIDE HCL 25 MG ORAL CAPSULE (CHLORDIAZEPOXIDE HCL) 4 caps po BID;
Route: ORAL #24 x0; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon
Quammie Mayers NP; Method used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Rx of CHLORDIAZEPOXIDE HCL 25 MG ORAL CAPSULE (CHLORDIAZEPOXIDE HCL) 2 caps po BID;
Route: ORAL #8 x 0; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 7 of 66 PagelD: 136

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 10
9732747826 Fax: eMAR

 

Quammie Mayers NP; Method used: Telephaoned to ; Note to Pharmacy: Route: ORAL;

Rx of CHLORDIAZEPOXIDE HCL 25 MG ORAL CAPSULE (CHLORDIAZEPOXIDE HCL) 1 cap po QAM;
Route: ORAL #3 x0; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon
Quammie Mayers NP; Method used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Rx of CHLORDIAZEPOXIDE HCL 25 MG ORAL CAPSULE (CHLORDIAZEPOXIDE HCL) 2 caps po
QHS; Route: ORAL #12 x 0; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon
Quammie Mayers NP; Method used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Rx of CHLORDIAZEPOXIDE HCL 25 MG ORAL CAPSULE (CHLORDIAZEPOXIDE HCL) 1 cap po QHS;
Route: ORAL #4 x0; Signed; Entered by: Sharon Quammie Mayers NP; Authorized by: Sharon
Quammie Mayers NP; Method used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Observations:

Added new observation of NKMED: F (09/02/2020 1:15)

Electronically signed by Sharon Quammie Mayers NP on 09/02/2020 at 1:19 AM

 

09/02/2020 - TB Test Resulis: TB Test Results
Provider: Nneka Nwafor RN
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

TB Test Results

Past PPD Information
Past Possitive PPD No

Test Results

PPD Results Waived

Notify Infection Control Nurse

Date Chest X-Ray Ordered 09/01/2020

Date Chest X-Ray Read 09/01/2020

Chest X-Ray Results Negative

XRAY CHEST 1 VIEW

Results: The heart size is normal. The lungs do not show evidence of active process.
There is no evidence of pleural effusion.

Conclusion: No acute cardiopulmonary disease. No evidence of tuberculosis.
Elecironically signed by PRAKASH N PATEL, M.D. 9/1/2020 8:29:23 PM EDT.

RADIOLOGY REPORT

REASON FOR EXAM: ENCOUNTER FOR SCREENING FOR RESPIRATORY TUBERCULOSIS

CONFIDENTIALITY NOTICE: This report {including any accompanying files or documents) is intended for the use of TridentCare or the intended
recipient, and may

contain information that is privileged or otherwise confidential. if you are not the intended recipient, or person responsible for delivering this
repart to the intend

recipient, be advised that any review, dissemination, distribution, printing or copying of this report {including any accompanying files or
documents) is strictly

prohibited. if you received this report in errar, please immediately notify the TridentCare Privacy Office tall free at 866.686.1717, and providing
your name, telephone

number and the date and destrey this report {including any accompanying files or documents).

if you have questions regarding these results or would like to consult with a Rely Radiologist please call 972-468-3590

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 8 of 66 PagelD: 137

EXHIBIT A-3

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 9 of 66 PagelD: 138

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, Nj 07105 Page 21
9732747826 Fax: eMAR

NICHOLAS BUCCIARELLE ‘Type: FED SBI #: 276709b | 58. Years Old
DOB:. 09/03/1962 Race: White Gender: Male Booking #: Co |
J##: 207584243 LOC; 2 B1121.01 HLCN: ECCF as : a gg

 

Location of Care: Buiiding 5
This document contains external references

Internal Other / ER TRIP

imported By: Christiana Olagunju, Medical Records Clerk 10/12/2020 5:05:08 PM

 

External Attachment:
Type: image

Comment: External Document

Signed before import by Centricity Document Management
Filed automatically on 10/12/2020 at 5:05 PM

 

09/12/2020 - General Note: General Note
Provider: Tracie Jean-Francois, RN
Location of Care: Building 2

General Note

58 Y.O HISPANIC MALE RECEIVED IN MAIN MEDICAL AAOX3 VERBAL VIA STRETCHER WITH
COMPLAINTS OF CHEST PAIN RADIATING TO LEFT ARM X 1 DAY. PER PT PAIN IS 10/10 PAIN
SCALE ACHING PAIN. AT THE ABOVE DATE AND TIME NO S/S OF DISTRESS NOTED, V/S BP
177/134 P9467 96.5. PT ABLE TO PERFORM FULL ROM TO LEFT AND RIGHT UPPER
EXTREMETIES WITH NO DIFFICULTY. PT VOICED HX OF HTN WITHOUT MEDICATION REGIMEN,
DENIES ANY PRIOR HX OF STROKE OR GHEST PAIN. OXYGEN PLACED AT 3LPM VIA NASAL
CANNULA, PT ENDORSED TO HOUSE MD MELENDEZ FOR FURTHER EVALUATION.17:10 STAT
DOSE OF NITROGLYCERIN 0.4MG TAB GIVEN S/L AS PER MD ORDER. HOUSE MD CALLED 911
FOR EMS TRANSPORT TO UNIVERSITY HOSPITAL ER DEPARTMENT FOR FURTHER
EVALUATION. NO OTHER ORDERS GIVEN AT THIS TIME.17:30 PT TAKEN TO UH VIA CUSTODY
AND EMS TRANSPORT. SEE MD NOTES

Electronically signed by Tracie Jean-Francois, RN on 09/12/2020 at 9:42 PM

 

09/12/2020 - Chart Maintenance
Provider: Grace Melendez, MD
Location of Care: Building 2 Level 3 - Clinic

Report run by Christiana Olagunju, Medica! Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 10 of 66 PagelD: 139

EXHIBIT A-4

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 11 of 66 PagelD: 140

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 21
9732747826 Fax: eMAR

 

Location of Care: Building 5
This document contains external references

Internal Other / ER TRIP

imported By: Christiana Olagunju, Medical Records Clerk 10/12/2020 5:05:08 PM

 

External Attachment:
Type: Image

Comment: External Document

Signed before import by Centricity Document Management
Filed automatically on 10/12/2020 at 5:05 PM

 

09/12/2020 - General Note: General Note
Provider: Tracie Jean-Francois, RN
Location of Care: Building 2

General Note

58 Y.O HISPANIC MALE RECEIVED IN MAIN MEDICAL AAOX3 VERBAL VIA STRETCHER WITH
COMPLAINTS OF CHEST PAIN RADIATING TO LEFT ARM X 1 DAY. PER PT PAIN IS 10/10 PAIN
SCALE ACHING PAIN. AT THE ABOVE DATE AND TIME NO S/S OF DISTRESS NOTED, V/S BP
177/134 P 94 R6T 96.5. PT ABLE TO PERFORM FULL ROM TO LEFT AND RIGHT UPPER
EXTREMETIES WITH NO DIFFICULTY. PT VOICED HX OF HTN WITHOUT MEDICATION REGIMEN,
DENIES ANY PRIOR HX OF STROKE OR CHEST PAIN. OXYGEN PLACED AT 3LPM VIA NASAL
CANNULA, PT ENDORSED TO HOUSE MD MELENDEZ FOR FURTHER EVALUATION.17:10 STAT
DOSE OF NITROGLYCERIN 0.4MG TAB GIVEN S/L AS PER MD ORDER. HOUSE MD CALLED 911
FOR EMS TRANSPORT TO UNIVERSITY HOSPITAL ER DEPARTMENT FOR FURTHER
EVALUATION. NO OTHER ORDERS GIVEN AT THIS TIME.17:30 PT TAKEN TO UH VIA CUSTODY
AND EMS TRANSPORT. SEE MD NOTES

Elecironically signed by Tracie Jean-Francois, RN on 09/12/2020 at 9:42 PM

 

09/12/2020 - Chart Maintenance
Provider: Grace Melendez, MD
Location of Care: Building 2 Level 3 - Clinic

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 12 of 66 PagelID: 141

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 26
9732747826 Fax: eMAR

ree

 

ots atin

Provider: Larisa Ploshchanskaya, MD
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

58 year old man returmed from the UMDNJ.
He was admitted on September 12-th.
He stated that on September 12-th he woke up in regular condition, ate breakfast and was wasing his
clothes when suddenly became dizzy, developed slurred speech and left sided weakness.
His BP- 174/134.
He has history of elevated BP without any treatment.
Back and neck surgery with addiction to opioids, withdrawal protocol used prior to depicted event.
Discharge papares from UMDNJ- "Stroke" without specifications of etiology and location of stroke.
Patient also had chest pain on the time of event.
EXAM: Awake, in not distress
Disoriented to date
Speech - some slurring
Cooperative
Memory - impaired
Cranial! nerves: grossly intact
Carotids - no bruits
Heart - no murmur
Left hemiparesis 4/5 with spasms of the left hand
Gait: limping with cane
Sensory: hypesthesia to pin prick on ithe Ieft
BP: 125/82
Heart rate- 82 reg
ASSESSMENT: CVA with left hemiparesis most likely ischemic (thrombotic vs embolic)
PLAN: Admit to infirmary
start ASA 81 mg OD
Nifedipine 30 mg OD
Cardiac diet
Obtain medical records from UMDNJ ~

Electronically signed by Larisa Ploshchanskaya, MD on 09/16/2020 at 2:19 PM.

 

09/16/2020 - Chart Maintenance
Provider: Larisa Ploshchanskaya, MD
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

Clinical Lists Changes

Orders:
Added new Test order of Cardiac Diet (DCARD) - Signed

Electronically signed by Larisa Ploshchanskaya, MD on 09/16/2020 at 2:20 PM

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 13 of 66 PagelD: 142

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 28
9732747826 Fax: eMAR

ee

 

Visual changes (ICD-368.9} (ICD10-H53.9)
Overweight (FCD-278.02) (iCD10-E66.3)
Alcohol abuse (ICD-305.00) (IGD10-F 10.10)
Cigarette smoker (ICD-305.1) (ICD10-F17.210)

Medication List

NIFEDIPINE ER 30 MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE) 1 tab QAM;
Route: ORAL .
ADULT ASPIRIN REGIMEN 81 MG ORAL TABLET DELAYED RELEASE (ASPIRIN) 1 tab QAM; Reuie:
ORAL

Orders List
Cardiac Diet [DCARD]

Subjective

Chief Complaint: The patient is being admitted into the infirmary followng a hopsital stay. Emergency
recom dx was "stroke". The patient was recieved calm and stable. The patient was escorted to the
infirmary by nursing staff. No current complaints. The patient will be observered.

Delaney Hall Medical Clearance NO

Objective

Vital Signs

Ht: 71 in. T: 97.9 deg F. T site: tympanic P: 97 BP: 140/96
Pulse Ox% 97

Room Air Yes

Head, Eyes, ENT
Vision Disturbance: No
Hearing difficulty: No
Difficulty swallowing: No
Bleeding Gums: No
Headaches: No

Nose Bleeds: No

Respiratory

Lung Sounds: Normal
Cough: No
Non-productive

Cardiovascular
Rhythm: Regular
Heart Sounds: Normal
Edema: No

Pitiing: No

Gastrointestinal
Appetite: Fair
Vomiting: No
Nausea: No

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 14 of 66 PagelD: 143

EXHIBIT A-5

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 15 of 66 PagelD: 144

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 31
9732747826 Fax: eMAR

 

 

 

Labs as Ordered

Notes: Rec'd in living space ,assumed leit lateral postion appears to be resting easily aroused .Denies
any complaints ,no resp distress noted .For follow with Infirmary MD

Patient Education Provided Nutrition, Medicine Management

Disposition infirmary

Electronicatly signed by Anita Yhap-Hamilton, RN on 09/21/2020 at 5:18 PM

 

09/17/2020 - Internal Other: Internal Other / CONSENT FOR RELEASE OF INFO.
Provider: Centricity Document Management

Location of Care: Building 5

This document contains external references

Internal Other / CONSENT FOR RELEASE OF INFO.

imported By: Christiana Olagunju, Medical Records Clerk 9/22/2020 4:53:17 PM

 

External Attachment:
Type: image

Comment: External Document

Signed before import by Centricity Document Management
Filed automatically on 09/22/2020 at 4:53 PM

 

09/17/2020 - Office Visit: INF. Progress NOTES
Provider: Syed Rizvi, MD
Location of Care: Building 5 Level 1Infirmary

This pt. complained of chest pain and left side weakness. He was sent to Uh, stayed there ( 9/12/20thru
9/16/20) when he was brought to INf. last night.

The Hosp. discharge notes states- Stroke, adv.- asprirn, nifedipine and low salt diet.

Piz. see admitting notes of Dr. P, dated 9/16/20

On Exam.- This58 yrs./o/m first thing he tell me, he is doing alright, there is no weakness and he wanis to
go out of INF. /

Heart- RSR. Lungs- Clear. Abd.- Soft, non-tender. Cns & Reflexes- Grossly normal.

Assessment.- Hosp. Dx.- Stroke 7? / Asymptomatic.

Plan.- Continue Rx as written// need hospital report // follow up in AM by Dr. P. in AM. She is admitting MD
and, luckily a neurologist; so she can discharge if she feels appropriate.

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 16 of 66 PagelD: 145

EXHIBIT A-6

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 17 of 66 PagelD: 146

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, N3 07105 Page 48
9732747826 Fax: eMAR

 

Abdominal binder given as per Dr. Melendez order.

Eiectronically signed by Taneia Davis, RN on 10/17/2020 at 11:46 AM

 

10/17/2020 - Urgent Emergent: Urgent Emergent - Practitioner
Provider: Grace Melendez, MD
Location of Care: Building 2 Level 3 - Clinic

Practitioner Urgent/Emergent Care
Every Urgent/Emergent request must be accompanied by an Urgent/Emergent request form filled out by
Correctional Staff

Subjective

Chief Gomplaint: Reason for Urgent/Emergent request
Problem List

Herpes zoster (ICD-053.9) (IGD10-B02.9)

HTN (ICD-401.8) (1CD10-110)

Visual changes (ICD-368.9) (ICD10-H53.9)
Overweight (ICD-278.02) (ICD10-E66.3)

Alcohol abuse (ICD-305.00) (ICD10-F 10.10)

Cigarette smoker (ICD-305.1} (ICD10-F17.210)

Medication List

TYLENOL WITH CODEINE #8 300-30 MG ORAL TABLET (ACETAMINOPHEN-CODEINE) 1 tab bid by
mouth as needed pain ;

CALAMINE EXTERNAL LOTION (CALAMINE) Apply to affected areas of skin as directed as needed;
Route: EXTERNAL

ACYCLOVIR 800 MG ORAL TABLET (ACYCLOVIR) 1 tablet po q 4 hours; Route: ORAL

MULTI VITAMIN MENS ORAL TABLET (MULTIPLE VITAMIN) one daily; Route: ORAL

TYLENOL EXTRA STRENGTH TABLET (ACETAMINOPHEN TABS) 2 tabs BID; Route: ORAL
ALER-DRYL 50 MG ORAL TABLET (DIPHENHYDRAMINE HCL) 1 tab HS; Route: ORAL

Orders List

Cardiac Diet [DCARD]

Provider Follow-Up [PRVFU]

History of Present Illness: with details regarding duration, frequency, relieving and worsening
factors, etc. pt cc/o lower back piain p examined an had erythmatoud ppapular eruption across lowerr
back pt dxed herpes zostr preius ly nd cirrx oreree;pt placed quaranrint pod tleno! witth codein ordered for
apin

Current Vital Signs

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 18 of 66 PagelD: 147

EXHIBIT A-7

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 19 of 66 PagelD: 148

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 57
9732747826 Fax: eMAR

 

robes

Gait and station: normal, can undergo excercise testing and/or participate in exercise program
Digits and nails: no clubbing, cyanosis, petechiae, or nodes

Head and neck: normal alignment and mobility

Spine, ribs, pelvis: normal alignment and mobility, no deformity

RUE: normal ROM and strenght, no joint enlargement or tenderness

LUE: normal ROM and strength, no joint enlargement or tenderness

RLE: normal ROM and strength, no joint enlargement or tenderness

LLE: normal ROM and strength, no joint enlargement or tenderness

Skin
Inspection: no rashes, leasions, or ulcerations
Palpation: no subcutaneous nodules or induration

Neurologic

Cranial nerves: fl - XII grossly intact

Reflexes: 2+, symmetric, no pathological reflexes
Sensation: intact to touch, pin, vibration, and position

Mental Status

Judgment, insight: intact

Orientation: oriented to time, place, and person
Memory: intact for recent and remote events

Mood and affect: no depression, anxiety, or agitation

Practitioner Assessment & Plan

Problems

Deviated Nasal Septum (IGD-470} (1CD10-J34.2), Herpes zoster {ICD-053.9} (IGD10-B02.9}, HTN (ICD-
401.9} (ICD10-110), Visual changes (ICD-368.9) (ICD10-H53.9}, Overweight ((CD-278.02) (ICD10-E66.3},
Alcohol abuse (ICD-305.00) (ICD10-F 10.10}, Cigarette smoker (ICD-305.1) (ICD10-F 17.210).
Assessment Comments: B/P 150/86

Insomnia.

Practitioner Plan

Medications:

DIPHENHYDRAMINE HCL 25 MG ORAL CAPSULE 2 caps po QHS x 14 days.; Route: ORAL,
HYDROCHLOROTHIAZIDE 25 MG ORAL TABLET 1 tab po daily x 180 days.; Route: ORAL, LISINOPRIL
20 MG ORAL TABLET 1 tablet po daily; Route: ORAL, NIFEDIPINE ER 30 MG ORAL TABLET
EXTENDED RELEASE 24 HOUR 1 tablet po daily; Route: ORAL, ASPIRIN LOW DOSE 81 MG ORAL
TABLET DELAYED RELEASE 1 tablet po daily; Route: ORAL, MULTI VITAMIN MENS ORAL TABLET
one daily; Route: ORAL.

Ancillary Tests

Chronic Care Follow-Up [CCFU], TB/XRAY Test [TBXRAY]}.

Plan Comments: CC: HTN Teaching Reiterated

Add HCTS 25 mgs daily, Pt agreed.
Abdominal Binder given for Back Support. Locate Lab results.

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 20 of 66 PagelD: 149

EXHIBIT A-8

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 21 of 66 PagelD: 150

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 60
973274/826 Fax: eMAR

 

Objective

Musculo / Skeletal Normal ROM, Movement guarded, Swelling, Symmetry - Neuro / Vascular: Palpable
distal pulses

Palpable proximal pulses

Present

Palpable distal pulses

Present

Additional Comments: Left knee slightly swollen . Pain scale 8/10 , throbbing , and constant . Pt stated
that he is a little anxious . Pt is requesting knee brace .

Refer to irtho and menial health

Plan of Care
Nursing Interventions: Ibuprofen 200mg two (2) tablets by mouth two times a day x 5 days as needed
OR

Current Vital Signs
Previous Height: 71 (10/15/2020 8:20:44 PM) Previous Weight: 235 (12/07/2020 11:28:48 AM)
Current Weight (Ibs): 235 Current Height (in.): 71
Sitting BP: 134/82 ,
Temperature: 97.9 Temperature site: Temporal
Pulse rate: 71 Pulse rhythm: Regular
Respirations: 18 Pulse Ox% 96

Electronically signed by Marie Souffrant, RN on 12/27/2020 at 12:00 PM

 

12/27/2020 - Chart Mainienance
Provider: Marie Souffrant, RN
Location of Care: Building 5

Clinica! Lists Changes

Orders:
Added new Test order of Ophthalmology (PCOPHTHALI) - Signed

Electronically signed by Marie Souffrant, RN on 12/27/2020 at 12:01 PM

 

12/27/2020 - Chart Maintenance
Provider: Marie Souffrant, RN
Location of Care: Bullding 5

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 22 of 66 PagelID: 151

EXHIBIT A-9

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 23 of 66 PagelD: 152

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 69
9732747826 Fax: eMAR

say

 

Inmate Co-Pay
Go-Pays Applied
No Co-Pay Applied

PPD Skin Test Results
PPD Results PENDING
Chest X-Ray Results NA
Medical Observations

Mental Health Observations
Mental Health Approval for Halfway House YES

Reason for Modification:
]

Electronically signed by Larisa Ploshchanskaya, MD on 12/30/2020 at 9:25 AM

 

12/30/2020 - Chart Mainienance

Provider: Larisa Ploshschanskaya, MD

Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY
Clinical Lists Changes

Directives:
Added new directive of KNEE BRACE

Electronically signed by Larisa Ploshchanskaya, MD on 12/30/2020 at 9:26 AM

 

12/30/2020 - Chari Maintenance

Provider: Larisa Ploshchanskaya, MD

Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY
Clinical Lists Changes

Medications:
Added new medication of CVS MUSCLE RUB 10-15 % EXTERNAL CREAM (MENTHOL-METHYL

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 24 of 66 PagelD: 153

EXHIBIT A-10

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 25 of 66 PagelD: 154

ESSEX COUNTY CORRECTIONAL FACILITY
354 DoremusAve Newark, NJ 07105
973274/826 Fax: eMAR

April 6, 2021
Page 78

 

Education Provided

 

The patient has been educated regarding the patient's diagnosis and test results. The patient
verbalizes understanding of current health status and expresses verbal consent to current

management. Yes
Does the inmate need an interpreter? No

PPD Skin Test Results
PPD Results PENDING
Chest X-Ray Results NA

Medical Observations
Medical Clearance Approval for Halfway House NO

Mental Health Observations
Mental Health Approval for Halfway House YES

Reason for Modification:
]

Electronically signed by Grace Melendez, MD on 07/03/2021 at 10:58 AM

 

01/03/2021 - Chart Maintenance
Provider: Grace Melendez, MD
Location of Care: Building 2 Level 3 - Clinic

Clinical Lists Changes
Problems:

Added new problem of Chest pain, non-cardiac {ICD-786.59) (ICD10-RO7.89)
Medications:

Added new medication of IBUPROFEN 600 MG ORAL TABLET (IBUPROFEN) 1 tablet PO Q 6 hours;

Route: ORAL

Electronically signed by Pamela Anderson, NP on 01/04/2021 at 9:23 PM

 

01/17/2021 - Append
Provider: Grace Melendez, MD
Location of Care: Building 2 Level 3 - Clinic

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 26 of 66 PagelD: 155

EXHIBIT A-11

Sak

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 27 of 66 PagelID: 156

ESSEX COUNTY CORRECTIONAL FACILITY Aprif 6, 2021
354 DoremusAve Newark, NJ 07105 Page 182
9732747826 Fax: eMAR

 

Practitioner Urgent/Emergent Care

Referral Source Correctional Staff Via: Urgent/Emergent Medical Contact Log Sheet

Every Urgent/Emergent request must be accompanied by an Urgent/Emergent request form filled out by
Correctional Staff

Subjective

Chief Complaint: Reason for Urgent/Emergent request
Problem List

Chest pain, non-cardiac (IGD-786.59) (ICD10-R07.89)
Insomnia, mild (ICD-780.52) (ICD10-G47.00)
Deviaied Nasal Septum (IGD-470) (ICD10-J34.2)
Herpes zoster (ICD-053.9) (ICD10-B02.9)

HTN (IGD-401.9) (ICD10-110)

Visual changes (ICD-368.9) (1CD10-H53.9)
Overweight (ICD-278.02) (IGD10-E66.3)

Alcohol abuse (IGD-305.00) (1CD10-F 10.10)

Cigaretie smoker (ICD-305.1} (I1CD10-F17.210)

Medication List

ALER-DRYL 50 MG ORAL TABLET (DIPHENHYDRAMINE HCL) 1 tablet hs; Route: ORAL

CVS MUSCLE RUB 10-15 % EXTERNAL CREAM (MENTHOL-METHYL SALIGYLATE) apply to left
shoulder BID; Route: EXTERNAL

HYDROGHLOROTHIAZIDE 25 MG ORAL TABLET (HYBROGHLOROTHIAZIDE) 1 tab po daily x 180
days.; Route: ORAL

LISINOPRIL 20 MG ORAL TABLET (LISINOPRIL) 1 tablet po daily; Route: ORAL

NIFEDIPINE ER 30 MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE) 1 tablet po daily;
Route: ORAL

ASPIRIN LOW DOSE 81 MG ORAL TABLET DELAYED RELEASE (ASPIRIN) 1 tablet po daily; Route:
ORAL

MULTI VITAMIN MENS ORAL TABLET (MULTIPLE VITAMIN) one daily; Route: ORAL

Orders List

Cardiac Diet [DCARD]

Cardiac Diet [DCARD]

Chronic Care Follaw-Up [CCFU]

TB/XRAY Test [TBXRAY]

Ophthalmology [PCOPHTHALM]

Psych Follow Up [PSYCHFU]

History of Present Illness: with details regarding duration, frequency, relieving and worsening
factors, etc. Patient reports "pain in left chest wall". States the pain woke him up about an hour ago.
Presented with same presentation 3 weeks. He was sent to the hospital where he was diagnosed with
chest pain and prescribed Motrin 600mg. Also presenting with “left sided weakness". States "I can't lift
my left arm all the way up and no feeling in my left leg".

Review of Systems

General: see HPi

Current Vital Signs

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 28 of 66 PagelD: 157

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 183
9732747826 Fax: eMAR

 

ott Pete

P: 97 Rhythm: Regular R:18 BP: 130/90
Pulse Ox% 98
Room Air Yes

Musculoskeletal
General
General Appearance: Other - sitting up in the chair

Breasts
Inspection: WNL
Palpation: Other - mild tenderness, left chest wall
Heart
Respiratory Effort: WNL
Auscultation: WNL
Lungs
Palpation: WNL
Auscultation: WNL
Carotid Arteries: WNL
Pedal Pulses: WNL
Periph. Circulation: WNL
Musculoskeletal
Gait & Station: WNL
LUE: Other - decreased ROM, left arm
ELE: Other - unable to bear weight on left leg
Cranial nerves: WNL
Reflexes: Oiher - decreased ROM, left arm
Sensation: WNL
Mental Status
Judgement & Insight: WNL
Orientation: WNL
Memory: WNL
Mood & Affect: WNL

Practitioner Assessment & Plan

Problems

Weakness, left side of body (ICD-342.90) (ICD10-G81.90), GERD r/o (ICD-530.81) (ICD10-K21.9},
Chest pain, non-cardiac (ICD-786.59) (ICD1G-R07.89), Insomnia, mild (ICD-780.52) (ICD10-G47.00),
Deviated Nasal Septum (ICD-470) (ICD10-J34.2), Herpes zoster (ICD-053.9} (ICD10-B02.9), HTN {ICD-
401.9) (ICD10-110}, Visual changes (ICD-368.9) (ICD10-H53.9), Overweight (ICD-278.02) {(ICD10-E66.3},
Alcohol abuse (ICD-305.00) (ICD10-F 10.10), Cigarette smoker (IGD-305.1} (IGD10-F17.210).

Practitioner Plan

Medications:

PEPGID 20 MG ORAL TABLET 1 tablet po bid; Route: ORAL, MAALOX MAX SUSPENSION 30cc po x 1
dose, CYCLOBENZAPRINE HCL 10 MG ORAL TABLET 1 tablet po bid; Route: ORAL, NAPROXEN 500
MG ORAL TABLET 1 tablet po bid prn; Route: ORAL, ALER-DRYL 50 MG ORAL TABLET 1 tablet hs;
Route: ORAL, CVS MUSCLE RUB 10-15 % EXTERNAL GREAM apply to left shoulder BID; Route:
EXTERNAL, HYDROCHLOROTHIAZIDE 25 MG ORAL TABLET 1 tab po daily x 180 days.; Route: ORAL,
LISINOPRIL 20 MG ORAL TABLET 1 tablet po daily; Route: ORAL, NIFEDIPINE ER 30 MG ORAL
TABLET EXTENDED RELEASE 24 HOUR 1 tablet po daily; Route: ORAL, ASPIRIN LOW DOSE 81 MG

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 29 of 66 PagelID: 158

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 184
9732747826 Fax: eMAR

 

ORAL TABLET DELAYED RELEASE 1 tablet po daily; Route: ORAL, MULTI VITAMIN MENS ORAL
TABLET one daily; Route: ORAL.

Plan Comments: Transferred to UH ER via ambulance for evaluation and treatment

Education Provided
Patient Education Provided Excercise, Medicine Management
Does the inmate need an interpreter? No

PPD Skin Test Results
PPD Results PENDING
Chest X-Ray Results NA

Medical Observations
Medical Clearance Approval for Halfway House NO

Mental Health Observations
Mental Health Approval for Halfway House YES

Reason for Modification:
]

Electronically signed by Michael Ojelade, NP on 01/28/2021 at 6:55 PM

 

01/28/2021 - Office Visit: EKG Done-1/28/21
Provider: Brandon Sepulveda CMA
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

EKG Done-1/28/21

Electronically signed by Brandon Sepulveda CMA on 01/28/2021 at 5:16 PM

 

01/28/2021 - eMAR: ALER-DRYL 50 MG ORAL TABLET - Not Administered
Provider: Wendy Walker, LPN
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

The following medication was marked as not administered:

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 30 of 66 PagelD: 159

EXHIBIT A-12

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 31 of 66 PagelD: 160

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 188
9732747826 Fax: eMAR

 

Signed before import by Centricity Document Management
Filed automatically on 02/03/2021 at 5:17 PM

 

01/29/2021 - RELEASE: Inmate Released:
Provider: LinkLogic
Location of Care: In Transfer to ECCF

01/29/2021 - Office Visit
Provider: Larisa Ploshchanskaya, MD
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

Electronically signed by Larisa Ploshchanskaya, MD on 02/03/2021 at 11:09 AM

 

01/29/2021 - Office Visit: Hospital Return
Provider: Pamela Anderson, NP
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

S: lm feeling much better now

O: Awake alert oriented X 3 skin warm and dry color good respirations non-labored VS Temp 98 P 72 R
16 BP 130/80 Lungs are clear bilaterally abdomen is soft BS + in all four quadrants patient is ambulating
with a walker has a Rx for rolling walker and is to have PT PE unremarkable at this time Left side Hemp
A: S/P GVA stable

P" order for rolling walker

medications as ordered

PT

Electronically signed by Pamela Anderson, NP on 01/29/2021 at 3:49 PM

 

01/29/2021 - Office Visli: COVID -19 RAPID ANTIGEN NASAL SWAB
Provider: Faithlyn Stovall, CNA
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

NEGATIVE

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 32 of 66 PagelID: 161

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page i89
9732747826 Fax: eMAR

 

LOT# 0244260
EXP. 2021/02/14

Electronically signed by Faithiyn Stovall, CNA on 01/29/2021 at 8:48 PM

 

01/29/2021 - Chart Maintenance
Provider: Pamela Anderson, NP
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

Clinical Lists Changes

Medications:

Added new medication of NIFEDIPINE ER 36 MG ORAL TABLET EXTENDED RELEASE 24 HOUR
(NIFEDIPINE) + tablet PO daily; Route: ORAL - Signed

Rx of NIFEDIPINE ER 30 MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE) 1 tablet
PO daily; Route: ORAL #. x 0; Signed; Entered by: Pamela Anderson, NP; Authorized by: Pamela
Anderson, NP; Method used: Telephoned to ; Note to Pharmacy: Route: ORAL;

Orders: .

Added new Referral order of Physcial Therapy Referral (PT) - Signed

Elecironically signed by Pamela Anderson, NP on 01/29/2021 at 8:55 PM

 

01/29/2021 - INMTLOC: Location Set: (2 B1 217 01)
Provider: LinkLogic
Location of Care: In Transfer to ECCF

Location has been set to 2 Bl 217 O01
01/29/2021 - INMTLOC: Location Change (TR TR 001 02)
Provider: LinkLogic

Location of Care: In Transfer to ECCF

Location has been changed from 2 Bl 217 01 to TR TR 601 02
01/30/2021 - INMTLOC: Location Change (IT ITK 001 20)

Provider: LinkLogic

Location of Care: In Transfer to ECCF

Location has been changed from TR TR 001 02 to IT ITK 001 20

01/31/2021 - eMAR: ASPIRIN LOW DOSE 81 MG ORAL TABLET DELAYED RELEASE - Administe
Provider: Charge Nurse RN

Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 33 of 66 PagelID: 162

EXHIBIT A-13

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 34 of 66 PagelD: 163

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 198
9732747826 Fax: eMAR

 

Practitioner Infirmary Admission Noite
Problem List

?Weakness, left side of body (I(CD-342.90) (ICD10-G81.90)
GERD r/o (IGD-530.81) (ICD10-K21.9)}

Chest pain, non-cardiac (ICD-786.59) (ICD10-R07.89)
Insomnia, mild (ICD-780.52) (ICD10-G47.00)
Deviated Nasal Septum (ICD-470) (IGD10-J34.2)
Herpes zoster (ICD-053.9) (ICD10-B02.9)

HTN (IGD-401.9) (ICD10-110)

Visual changes (ICD-368.9) (ICD10-H53.9)
Overweight (ICD-278.02) (iGD10-E66.3)}

Alcohol abuse ([CD-305.00) (I1CD10-F 10.10)
Cigarette smoker (ICD-305.1) (ICD10-F 17.210)

Medication List

NIFEDIPINE ER 30 MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE) 1 tablet PO
daily; Route: ORAL

PEPCID 20 MG ORAL TABLET (FAMOTIDINE) 7 tablet po bid; Route: ORAL

ALER-DRYL 50 MG ORAL TABLET (DIPHENHYDRAMINE HCL) 1 tablet hs; Route: ORAL
HYDROGHLOROTHIAZIDE 25 MG ORAL TABLET (HYDROCHLOROTHIAZIDE} 1 tab po daily x 180
days.; Route: ORAL

LISINOPRIL 20 MG ORAL TABLET (LISINOPRIL) 1 tablet po daily; Route: ORAL

NIFEDIPINE ER 30 MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE) 1 tablet po daily;
Route: ORAL

ASPIRIN LOW DOSE 81 MG ORAL TABLET DELAYED RELEASE (ASPIRIN) 7 tablet po daily; Route:
ORAL

MULTi VITAMIN MENS ORAL TABLET (MULTIPLE VITAMIN) one daily; Route: ORAL

Orders List

Cardiac Diet [DCARD]

Cardiac Diet [DCARD]

Chronic Care Follow-Up [CCFU]
TB/XRAY Test [TBXRAY]
Ophthalmolagy [PCOPHTHALM]
Psych Follow Up [PSYGHFU]
Physcial Therapy Referral [PT]

Infirmary Admission Synopsis:
Chief Complaint: Patient returned from UMDNJ on january 29-th with left sided weakness.
Hospital discharged records reviewed: MRI, CT brain done - no results, CT angiography of brain and neck
also done - results not available.
Diagnosis - stroke?
Patient has long history of aleohol abuse.
Diagnosed with Hypertension?
History of non cardiac chest pain.
EXAM: much older looking than chronological age.
Alert, disoriented in time?
Speech fluent
Memory - intact
Cranial nerves: intact

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 35 of 66 PagelD: 164

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 199
9732747826 Fax: eMAR

 

Neck ~- supple
Carotids - no bruits
BP-110/90
Radial pulses - palpable
No pedal edema
Demonstrated left sided weakness, cbservation didnot discern left arm weakness
Holding to the walker very tight with both hands and hoping on both lower limbs.
Muscie tone slightly diminished in the left lower extremity.
No pain in LS region
Sensory deficit is not satisfactory.
ASSESSMENT: Ghronic ETOH abuse
Stroke syndrome?
PLAN: Admit to infirmary
Quarantine until February 12-th
Continue ASA, Norvasc, MVI
PT, walker
Delaney Hali Medical Clearance NO

Current Vital Signs

Document Withdrawal in CIWA

Electronically signed by Larisa Ploshchanskaya, MD on 02/03/2021 at 11:08 AM

 

02/03/2021 - INMTLOC: Location Change (5 H1 200 02}
Provider: LinkLogic
Location of Care: In Transfer to ECCF

Location has been changed from IT ITK 001 20 to 5 Hl 200 02
02/03/2021 - Infirmary: Infirmary Nurse Admission

Provider: Bhagirathi Patel, RN

Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

Nurse Infirmary Admission Note

Transfer/Admission
Reason for Transfer/Admission: Status post hospital admission
Referral Source Medical Stati

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 36 of 66 PagelID: 165

EXHIBIT A-14

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 37 of 66 PagelD: 166

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 209
9732747826 Fax: eMAR

 

ORAL to LISINOPRIL 20 MG ORAL TABLET (LISINOPRIL) 1 tablet po daily; Route: ORAL
Added new medication of THIAMINE HCL 100 MG ORAL TABLET (THIAMINE HCL) one daily x 90 days;
Route: ORAL

Electronically signed by Syed Rizvi, MD on 02/04/2021 at 10:33 AM

 

62/04/2021 - Office Visit: INF. PROGRESS NOTES
Provider: Syed Rizvi, MD
Location of Care: Building 5 Level ilnfirmary

This pt. admitted yesterday by Dr. P. after his return from UH where he was sent for weakness of left side
of body. Ctscan head and other test were done but no reports is available to us at this time. For details
see Dr. P's admitting notes of 2./3/21.

On Exam.- He walks with walker, and is alert, ortented and obese. He is in no acute distress. HEart- RSR.
Lungs- Clear. Abc.- Soft, Non-tender. Left knee slight swelling and tender.

Dx. H/O TIA // ?? weakness left side body // Left knee pain // Past H/O alcohol abuse// On walker/? HTN
Plan.- Continue Rx as written // stay in INf.for now // refer to In-house-ortho for knee pain //

Electronically signed by Syed Rizvi, MD on 02/04/2021 at 10:42 AM

 

02/04/2021 - Append: INF. PROGRESS NOTES
Provider: Syed Rizvi, MD
Location of Care: Building 5 Level tinfirmary

VS today- BP_ 123/83; 75; 16; 98.0

Electronically signed by Syed Rizvi, MD on 02/04/2021 at 10:43 AM

 

02/04/2021 - Orthopedic Examination: Orthopedic Practitioner
Provider: Vladimir Bozic MD
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

Orthopedic Practitioner

Problem List

?Weakness, left side of body (ICD-342.90) (ICD10-G81.90)
GERD r/o (IGD-530.81) (ICD10-K21.9)

Chest pain, non-cardiac (ICD-786.59) (iCD10-R07.89)
Insomnia, mild (ICD-780.52) (ICD10-G47.00)

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 38 of 66 PagelID: 167

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 211
9732747826 Fax: eMAR

 

F/E 1-5
NVID

Assessment/Diagnosis
Assessment Comments: Left arm and leg weakness

Plan/Orders

Orders

Physcial Therapy Referral [PT]
Walking Gane [CANE]

Medical Observations

Inmate Co-Pay
Go-Pays Applied
No Go-Pay Applied

Plan

Ortho Recommendations PT

gait training

can wean off walker and transition to single point cane
Disposition GP

Assessment & Plan
New Orders:
Physcial Therapy Referral [PT], Walking Gane [CANE].

Electronically signed by Vladimir Bozic MD on 02/04/2021 at 1:34 PM

 

02/04/2021 - eMAR: MULTI VITAMIN MENS ORAL TABLET - Administered
Provider: Sheleata Jones, LPN

Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

The following medication was marked as administered:

Medication

MULTI VITAMIN MENS ORAL TABLET

Administration Instructions

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 39 of 66 PagelD: 168

EXHIBIT A-15

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 40 of 66 PagelD: 169

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 233
9732747826 Fax: eMAR

NICHOLAS BUCCIARELLI. Type: FED SBI #: 276709b 58 Years Old
DOB: 09/03/1962 Race: White Gender: Male Booking #:
‘J#: 207584243 LOC: 28112101 HLCN:ECCF =~

 

MULTI! VITAMIN MENS ORAL TABLET
Administration Instructions

one daily

Documented By

Nurse, Charge
Documented At
02/08/2021 21:33:33

Comment

02/09/2021 - Infirmary: Infirmary Practitioner Progress
Provider: Syed Rizvi, MD
Location of Care: Building 5 Level 1Infirmary

Practitioner Infirmary Progress Note
Problem Lisi

?Weakness, left side of body (ICD-342.90) (ICD10-G81.90)
GERD r/o (IGD-530.81} (ICD10-K21.9)

Chest pain, non-cardiac {ICD-786,59) (ICD10-R07.89)
Insomnia, mild (ICD-780.52) (ICD10-G47.00)
Deviated Nasal Septum (ICD-470) (IGD10-J34.2}
Herpes zoster (ICD-053.9) (IGCD10-B02.9)

HTN (ICD-401.9) {(ICD10-110)

Visual changes (ICD-368.9) (1CD10-H53.9)
Overweight (ICD-278.02) (ICD10-E66.3)

Alcohel abuse (ICD-305.00) (ICD10-F 10.10)

Cigarette smoker (ICD-305.1) (ICD10-F17.210)

Medication List

THIAMINE HCL 100 MG ORAL TABLET (THIAMINE HCL) one daily x 90 days; Route: ORAL

* HOLD LISINOPRIL IF BP 120/80

NIFEDIPINE ER 3G MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE) 1 tablet PO
daily; Route: ORAL

PEPCID 20 MG ORAL TABLET (FAMOTIDINE) 1 tablet po bid; Route: ORAL

ALER-DRYL 50 MG ORAL TABLET (BIPHENHYDRAMINE HCL) 1 tablet hs; Route: ORAL
LISINOPRIL 20 MG ORAL TABLET (LISINOPRIL} 1 tablet po daily; Route: ORAL

ASPIRIN LOW DOSE 81 MG ORAL TABLET DELAYED RELEASE (ASPIRIN) 1 tablet po daily; Route:
ORAL

MULTI VITAMIN MENS ORAL TABLET (MULTIPLE VITAMIN) one daily; Route: ORAL

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 41 of 66 PagelD: 170

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 234
9732747826 Fax: eMAR

NICHOLAS BUCCIARELLI - Type: FED. SBI #: 276709b 58 Years Old
DOB: 09/03/1962 Race: White Gender: Male Booking #:"
J#: 207584243 LOC: 2B112101 HLCN: ECCF -

Orders List

Cardiac Diet [DCARD]

Cardiac Diet [DCARD]

Chronic Care Follow-Up [CCFU]
TB/XRAY Tesi [TBXRAY]
Ophthalmology [PCOPHTHALM]
Psych Follow Up [PSYCHFU]
Physcial Therapy Referral [PT]
Physcial Therapy Referral [PT]
Walking Gane [GANE]

Findings

Subjective Findings No new complaints.

This pt. isadmiited to Inf. from UH on a cane with possibily left side weakness ?7

Objective Findings On Exam.- This 58 yrs/o/m is alert, oriented, on cane, is in no acute distress. Heart-
RSR. Lungs- Clear. Abd.- Soft, non-tender. No peda! edeam/CNs see notes of Dr. P of 9/16/20

) ENDIF) ENDIF

Current Vital Signs
T: 96.9 deg F. P:82 R: 16 BP: 135/87

Assessment & Plan
Assessment Comments: Pt. admitted on a cane with obesity and possible weakness cf left side body.
Plan Gomments: will adjust his meds. // need -Ray chest // will follow closely.

Orders & Housing
Does the inmate need assistive devices? Yes
Order Comments: cane

Patient Education

The patient has been educated regarding the patient's diagnosis and diagnostic results. The patient
verbalizes undersianding of current health status and expresses verbal consent to current management.
Yes

Education Provided: Oral Hygiene Instructions, Nutrition, Excercise, Smoking, Test Results, Medicine
Management, Alcohol Abuse

Infirmary Plan

Note: All Telephone orders must be co-signed by the practitioner within 24 hours of giving such orders.
Acuity Level

Condition of the patient is reflective of the Level of Clinical acuity/Plan of care documented Yes
The Single most appropriate level selected? Level Ill:Stable Medical Problem

Activities Activity limitations

Activity Limitations on cane

Document Withdrawal in CIWA

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 42 of 66 PagelID: 171

EXHIBIT A-16

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 43 of 66 PagelID: 172

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 268
9732747826 Fax: eMAR

 

Overweight (ICD-278.02) (ICD10-E66.3)
Alcohol abuse (ICD-305.00) (ICD10-F10.40)
Cigarette smoker (ICD-305.1) (ICD10-F17.210)

Medication List

THIAMINE HCL 1060 MG ORAL TABLET (THIAMINE HCL) one daily x 90 days; Route: ORAL
NIFEDIPINE ER 30 MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE) 1 tablet PO
daily; Route: ORAL

PEPGID 20 MG ORAL TABLET (FAMOTIDINE} 1 tablet po bid; Route: ORAL

ALER-DRYL 50 MG ORAL TABLET (DIPHENHYDRAMINE HCL) 1 tablet hs; Route: ORAL
LISINOPRIL 20 MG ORAL TABLET (LISINOPRIL) 1 tablet po daily; Route: ORAL

ASPIRIN LOW DOSE 81 MG ORAL TABLET DELAYED RELEASE (ASPIRIN) 1 tablet po daily; Route:
ORAL

MULTI VITAMIN MENS ORAL TABLET (MULTIPLE VITAMIN) one daily; Route: ORAL

Orders List

Cardiac Diet [DCARD]

Cardiac Diet [DCARD]

Chronic Gare Follow-Up [CCFU]
TB/XRAY Test [TBXRAY]
Ophthalmology [PCOPHTHALM]
Psych Follow Up [PSYCHFU]
Physcial Therapy Referral [PT]
Physcial Therapy Referral [PT]
Walking Cane [CANE]

Findings

Subjective Findings No new complaints.

He was admitted for possible mild weakness left side body, is better now.

Objective Findings On Exam.- This 58 yrs/o/m is alert, oriented and stable. There is no new complaints
and no new findings. HEart- RSA. Lungs- Clear. Abd.- Soft, non-tender..CNS And Reflexes-- grossly
normal. no pedal edema. Can walk even without walker.

) ENDIF) ENDIF

Current Vital Signs
T: 98.2 deg F. P: 70 R: 16 BP: 127/86

Assessment & Plan |

Assessment Comments: Pt. irom UH. with some weakness left side body, remains stable, No new
comoplainis.

For details seen Dr. P. notes of 2/5/21.

Plan Comments: Continue Rx as written, may go to special need /BB// LL

Orders & Housing

Does the inmate need assistive devices? Yes
Order Comments: Cane

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 44 of 66 PagelD: 173

EXHIBIT A-17

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 45 of 66 PagelD: 174

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 289
9732747826 Fax: eMAR

 

Insomnia, mild (ICD-780.52) (IGD10-G47.00)
Deviated Nasal Septum (iCD-470) (ICD10-J34.2)
Herpes zoster (IGD-053.9) (ICD10-B02.9)

HTN (IGD-401.9} (ICD10-110)

Visual changes (ICD-368.9) (IGD10-H53.9)
Overweight (ICD-278.02) (ICD10-E66.3)

Alcohol abuse (IGD-305.00) (ICD10-F 10.10)
Cigarette smoker (ICD-305.1) (ICD10-F 17.210)

Medication List

THIAMINE HGL 100 MG ORAL TABLET {THIAMINE HCL) one daily x 90 days; Route: ORAL
NIFEDIPINE ER 30 MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE) 1 tablet PO
daily; Route: ORAL

PEPCID 20 MG ORAL TABLET (FAMOTIDINE) 1 tablet po bid; Route: ORAL

ALER-DRYL 50 MG ORAL TABLET (DIPHENHYDRAMINE HCL) 1 tablet hs; Route: ORAL
LISINOPRIL 20 MG GRAL TABLET (LISINOPRIL) 1 tablet po daily; Route: ORAL

ASPIRIN LOW DOSE 81 MG ORAL TABLET DELAYED RELEASE (ASPIRIN) 1 tablet po daily; Route:
ORAL

MULTI VITAMIN MENS ORAL TABLET (MULTIPLE VITAMIN) one daily; Route: ORAL

Orders List

Cardiac Diet [DCARD]

Cardiac Diet [DCARD]

Chronic Care Follow-Up [CCFU]
TB/XRAY Test [TBXRAY]
Ophthalmology [PCOPHTHALM]
Psych Follow Up [PSYCHFU]
Physcial Therapy Referral [PT]
Physcial Therapy Referral [PT]
Walking Cane [CANE]

Chief Complaint: Left knee pain with ambulation. Has history of knee pain and injections for arthritis.
Now having increases stiffness and swelling. Also left shoulder pain. Feels it is related to using walker for
ambulation

Vital Signs

Ht: 71 in.

Orthopedic Physical Exam
Shoulder - Left

Shoulder - Left

Comments left shoulder active flexion 130 deg
passive flexion 150 deg

pain at end ROM

ER 30 deg

intact ER/R strength

NVID

Exam (cont)
Knee

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 46 of 66 PagelID: 175

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 290
9732747826 Fax: eMAR

 

Knee

Other Left knee with possible trace effusion
no warmih or erythema

tightness in extension

ROM 2-80

stable to varus valgus siress

calf soft

mild edema

NVID

Assessment/Diagnosis
Assessment Comments: Left shoulder pain, R/O DJD, Left kee pain, R/O DJD

Medical Observations

Inmate Co-Pay
Co-Pays Applied
No Go-Pay Applied

Plan

Ortho Recommendations walking cane issued in clinic
wean off walker with PT and transition to cane

xrays left shoulder and left knee

stretching program

F/U after xrays

Disposition GP

Ejectronically signed by Viadimir Bozic MD on 02/19/2021 at 11:51 AM

 

02/19/2021 - Internal Correspondence: Handout Printed - X-Ray
Provider: Vladimir Bozic MD
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

Printed Handout: X-Ray

Efectronically signed by Viadimir Bozic MD on 02/19/2021 at 11:50 AM

 

02/19/2021 - General Note: Physical Therapy
Provider: Steven Kreh
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 47 of 66 PagelID: 176

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 291
9732747826 Fax: eMAR

 

 

General Note

The pt. is a 58 y/o M presenting to PT s/p R stroke with L sided UE and LE weakness. L shoulder
elevation performed to 90 degrees with moderate pain. Weakness through the L shoulde 3-/5. The pt. has
insatability in the L knee secondary to quad weakness resulting in knee buckling and the need fora RW
with gait. L knee ROM is limited to 10-90 degrees. L LE strength is 3+/5 throughoout. The pt. will require
extensive strengthening and ROM exercises of the L LE and UE. The pt. will require PT to wean AD,
improve gait, and improve his ability to utilize the L UE for functional tasks. The pt. will require PT once a
week for 6 weeks.

Steven Kreh PT, DPT 40QA01 7866400

Electronically signed by Steven Kreh on 02/19/2021 at 1:40 PM

 

02/19/2021 - Chart Maintenance

Provider: Larisa Ploshchanskaya, MD

Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY
Clinical Lists Changes

Medications:
Added new medication of * TRANSITION TO CANE, REMOVE WALKER

Electronically signed by Larisa Ploshchanskaya, MD on 02/19/2021 at 2:11 PM

 

02/19/2021 - eMAR: ALER-DRYL 50 MG ORAL TABLET - Administered
Provider: Crystal Perry, LPN

Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

The following medication was marked as administered:

Medication

ALER-DRYL 50 MG ORAL TABLET

Administration Instructions

Report run by Christiana Clagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 48 of 66 PagelD: 177

EXHIBIT A-18

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 49 of 66 PagelD: 178

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 306
9732747826 Fax: eMAR :

 

THIAMINE HCL 100 MG ORAL TABLET (THIAMINE HCL) one daily x 90 days; Route: ORAL
NIFEDIPINE ER 30 MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE) 1 tabiet PO
daily; Route: ORAL

PEPCID 20 MG ORAL TABLET (FAMOTIDINE) 1 tablet po bid; Route: ORAL

ALER-DRYL 50 MG ORAL TABLET (DIPHENHYDRAMINE HCL) 1 tablet hs; Route: ORAL
LISINOPRIL 20 MG ORAL TABLET (LISINOPRIL) 1 tablet po daily; Route: ORAL

ASPIRIN LOW DOSE 81 MG ORAL TABLET DELAYED RELEASE (ASPIRIN) 1 tablet po daily; Route:
ORAL

MULT] VITAMIN MENS ORAL TABLET (MULTIPLE VITAMIN) one daily; Route: ORAL

Orders List

Cardiac Diet [DCARD]

Cardiac Diet [DCARD]

Chronic Gare Follow-Up [CCFU]
TB/XRAY Test [TBXRAY]
Ophthalmology [PCOPHTHALM]
Psych Follow Up [PSYCHFU]
Walking Cane [CANE]

Findings

Subjective Findings No new complaints.

He is admitted to INf. from UH where he was sent for chest pain and returned back with motrin.
Objective Findings On Exam.- This 58 yrs/o/m is alert, oriented and stable. Heart- RSR. Lungs- Clear.
Abd.- Soft, non-tender. No pedal edema. Gns & Reflexes-- Grossly normal.

Labs- CBe // UA //A!C // CMP all reported.

EKG __ Normal.

Chest X-Ray- Normal.

X-Ray knee and shoulder-- Deg. disease.

) ENDIF) ENDIF

Current Vital Signs
T: 98.2 deg F. P:65 R: 16 BP: 134/94

Assessment & Plan
Assessment Comments: Pt. with H/O chest pain, remains stable and pain free. Pt. is stable.
Plan Comments: May go to spe cial need // BB

Orders & Housing
Does the inmaie need assistive devices? No
Disposition: Special Needs

Patient Education

The patient has been educated regarding the patient's diagnosis and diagnostic results. The patient
verbalizes understanding of current health status and expresses verbal! consent to current management.
Yes

Education Provided: Oral Hygiene Instructions, Nutrition, Excercise, Smoking, Test Results, Medicine
Management

Report run by Christiana Clagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 50 of 66 PagelD: 179

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 307
9732747826 Fax: eMAR

 

 

 

Infirmary Plan

Note: All Telephone orders must be co-signed by the practitioner within 24 hours of giving such orders.
Acuity Level

Condition of the patient is reflective of the Level of Clinical acuity/Plan of care documented Yes
The Single most appropriate level selected’? Level lil:Stable Medical Problem

Document Withdrawal in CIWA

Electronically signed by Syed Rizvi, MD on 02/25/2021 at 3:27 PM

 

02/23/2021 - Office Visit: Radiology report
Provider: Nneka Nwafor RN
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

SHOULDER COMPLETE, MIN 2V, LEFT

Results: The bones are of normal mineralization and alignment. No lytic or blastic
lesions or fractures are present. There are mild degenerative changes at the
acromioclavicular joint. The humerus is high riding within the glenoid fossa and may
suggest rotator cuff disease.

Conclusion: Mild degenerative changes left shoulder.

Electronically signed by GEORGE D. MORRISON, DO 2/22/2021 11:05:05 AM ESF.
KNEE AP OR LAT 1- 2V, LEFT

Results: The bones are of normal mineralization and alignment. No lytic or blastic
lesions or fractures are present. There are no significant degenerative changes.
Conclusion: Negative study. Normal knee.

Electronically signed by GEORGE D. MORRISON, DO 2/22/2021 11:05:05 AM EST.

RADIOLOGY REPORT

REASON FOR EXAM: PAIN IN LT SHOULDER, PAIN IN LT KNEE

CONFIDENTIALITY NOTICE: This report {including any accompanying files or documents) is intended for the use of TridentCare or the intended
recipient, and may

contain information that is privileged or otherwise confidential. If you are not the intended recipient, or person responsible for delivering this
report to the intend

recipient, be advised that any review, dissemination, distribution, printing or copying of this report {including any accompanying files or
documents} ts strictly

prohibited. If you received this report in error, please immediately notify the TridentCare Privacy Office toll free at 866.686.1717, and providing
your name, telephone

number and the date and destroy this report {including any accompanying files or documents).

if you have questions regarding these results or would like to consult with a Rely Radiologist please cal! 972-468-3590
Page 1 of 7

Statement Concerning use of Results:

| have reviewed this diagnostic report and the results have or will be used in the treatment of the patient’s medical
condition.

Ordering Provider Signature:
LIONEL JR ANICETTE, MD - (NPI: 1346425188)
21422-ESSEX COUNTY CORRECTIONAL FACILITY
354 DOREMUS AVENUE

 

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 51 of 66 PagelD: 180

EXHIBIT A-19

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 52 of 66 PagelID: 181

ESSEX COUNTY CORRECTIONAL FACILITY Aprif 6, 2021
354 DoremusAve Newark, NJ 07105 , Page 324
9732747826 Fax: eMAR

 

02/26/2021 - General Note: Physical Therapy
Provider: Steven Kreh
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

General Note

The pt. demonstrated a mild improvement in quad control, but still lacks the ability to acheive TKE which
results in buckling. The pt. had great difficulty with hip strengthening secondary to weakness. L shoulder
elevation without assitance is at about 90 degrees, and with PT assistance is at 165 degrees. Severe
weakness remains in the L shoulder, as well as the LE. Long term strengthening will continue to be
necessary.

Steven Kreh PT, DPT 40QA01 766400

Electronically signed by Steven Kreh on 02/26/2021 at 9:57 AM

 

02/26/2021 - Vital Signs: Vital Signs
Provider: Cynthia Richardson, CNA
Location of Care: Building 5 Level ilntirmary

Current Vital Signs

Previous Height: 71 (12/27/2020 11:48:16 AM) Previous Weight: 235 (12/27/2020 11:48:16 AM)
Sitting BP: 156/104

Temperature: 97.5

Pulse rate: 92Respirations: 20

Electronically signed by Cynthia Richardson, CNA on 02/26/2021 at 10:28 AM

 

02/26/2021 - eMAR: LISINOPRIL 20 MG ORAL TABLET - Administered
Provider: Charge Nurse RN
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

The following medication was marked as administered:

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 53 of 66 PagelD: 182

EXHIBIT A-20

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 54 of 66 PagelID: 183

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 344
9732747826 Fax: eMAR

 

NIFEDIPINE ER 30 MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE) 1 tablet PO
daily; Route: ORAL

ALER-DRYL 50 MG ORAL TABLET (DIPHENHYDRAMINE HCL) 1 tablet hs; Route: ORAL
LISINOPRIL 20 MG ORAL TABLET (LISINOPRIL) 1 tablet po daily; Route: ORAL

ASPIRIN LOW DOSE 81 MG ORAL TABLET DELAYED RELEASE (ASPIRIN) 1 tablet po daily; Route:
ORAL

MULTI VITAMIN MENS ORAL TABLET (MULTIPLE VITAMIN) one daily; Route: ORAL

Orders List

Cardiac Diet [DCARD]

Cardiac Diet [DCARD]

Chronic Care Follow-Up [CCGFU]
TB/XRAY Test [TBXRAY]
Ophthalmology [PGOPHTHALM]
Psych Follow Up [PSYCHFU]
Walking Gane [CANE]

Findings

Subjective Findings No new compalints.

This pt. is admitted to iNf. foe weakness of left side of body ??

Objective Findings On Exam.- This 58 yrs/o/m is alert, oriented and stable. Heart- RSR. Lungs- Clear.
Abd.- Soft, non-tender. No pedal; edema. No weakness any more.

) ENDIF) ENDIF

Current Vital Signs
T: 97.6 deg F. P: 81 R: 18 BP: 143/89

Assessment & Plan

Assessment Comments: Pi. was admitted for POss. Tla, He is stable now, with no weakness and no
chest pain.

Plan Comments: Continue Rx as written, may go to 2B1/BB/ lower level.

Orders & Housing

Does the inmate need assistive devices? Yes
Order Comments: cane to walk

Disposition: Special Needs

Patient Education

The patient has been educated regarding the patient's diagnosis and diagnostic results. The patient
verbalizes understanding of current health status and expresses verbal consent to current management.
Yes

Education Provided: Oral Hygiene Instructions, Nutrition, Excercise, Smoking, Test Results, Medicine
Management

Infirmary Plan
Note: All Telephone orders must be co-signed by the practitioner within 24 hours of giving such orders.

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 55 of 66 PagelD: 184

EXHIBIT A-21

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 56 of 66 PagelD: 185

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 362

9732747826 Fax: eMAR

 

Referral Review

Is this a Mental Health Chronic Care Inmate? Yes
Referral Source M.H. Counselors

Problem List

?Weakness, left side of body (ICD-342.90) (ICD10-G81.90)
GERD r/o (ICD-530.81) (ICD10-K21.9)

Chest pain, non-cardiac (ICD-786.59) (ICD10-R07.89)
insomnia, mild (ICD-780.52) (ICD10-G47.00)
Deviated Nasal Septum (ICD-470) (ICD10-J34.2)
Herpes zoster (ICD-053.9) (ICD10-B02.9)

HTN (ICD-401.9) (ICD10-110)

Visual changes (ICD-368.9) (ICD10-H53.9)
Overweight (ICD-278.02) (ICD10-E66.3}

Alcohol abuse (ICD-305.00) (ICD10-F 40.10)

Cigarette smoker (ICD-305.1} (ICD10-F17.210)

Medication List

* TRANSITION TO CANE, REMOVE WALKER

THIAMINE HCL 100 MG ORAL TABLET (THIAMINE HCL) one daily x 90 days; Route: ORAL
NIFEDIPINE ER 30 MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE) 1 tablet PO
daily; Route: ORAL

ALER-DRYL 50 MG ORAL TABLET (DIPHENHYDRAMINE HCL) 1 tablet hs; Route: ORAL
LISINOPRIL 20 MG ORAL TABLET (LISINGPRIL) 1 tablet po daily; Route: ORAL

ASPIRIN LOW BOSE 81 MG ORAL TABLET DELAYED RELEASE (ASPIRIN) 1 tablet po daily; Route:
ORAL

MULTI VITAMIN MENS ORAL TABLET (MULTIPLE VITAMIN) one daily; Route: ORAL

Orders List

Cardiac Diet [DCARD]

Cardiac Diet [DCARD]

Chronic Care Follow-Up [CCFU]
TB/XRAY Test [TBXRAY]
Ophthalmology [PCOPHTHALM]
Walking Gane [CANE]

Psych Follow Up [PSYCHFU]

Chief Complaint: Psych follow-up

Present Psychiatric History 58 y/o male was seen today for psych folow-up. Patient reports his
medications were helping with his symptoms. Patient will be continued on current medications and he
agrees to continue with the medications. No inapropriate symptoms noted or reporied. Denies
SU/HI/AVH/SIB. Instructed to contact MH for any adverse side effects of medications.

Mental status examination:

General appearance- Pt. appears at stated age, groomed appropriately

Gait- normal

Muscle Tone- normal

Speech- Normal in rate, rhythm, volume, quantity with clear enunciation.

Thought Process- Logical and coherent

Thought Content- Denies S/l or plans, homicidal thoughts, and A/V hallucinations
Perception disturbances- denies

Mood- calm

Report run by Christiana Clagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 57 of 66 PagelD: 186

EXHIBIT A-22

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 58 of 66 PagelD: 187

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 386
9732747826 Fax: eMAR

 

Documented At

03/12/2021 07:42:58

Comment

03/12/2027 - General Note: Physical Therapy
Provider: Steven Kreh
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

General Note

The pt. reports continued buckling of the L knee and difficulty raising ihe shoulder. PT worked on TKE in
stnading and via quad sets. The pt. was able to perform 50% of a SLR. Bridges were also performed and
they were difficult. L shoulder isometrics and AAROM was also perfomred. The pt. is demonstrating
increased ability to elevate the L shoulder. The pt. will require continued strengthening of the LUE and L
LE.

Steven Kreh PT, DPT 40QA01766400

Electronically signed by Steven Kreh on 03/12/2021 at 11:51 AM

 

03/12/2021 - eMAR: ALER-DRYL 50 MG ORAL TABLET ~ Administered
Provider: Gideon Kyole, LPN

Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

The following medication was marked as administered:

Medication

ALER-DRYL 50 MG ORAL TABLET

Administration Instructions

 

1 tablet hs

Administration Due At

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 59 of 66 PagelD: 188

EXHIBIT A-23

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 60 of 66 PagelD: 189

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 424
9732747826 Fax: eMAR

 

ian areca ae eats oa eer eat cio

Refused to Take

03/23/2021 - General Note: Physical Therapy
Provider: Steven Kreh
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

General Note

The pt. returned for PT. Quad control is improving and the pt. is able to perform 3 SLR with extreme
difficulty. TKE remains difficult as well, as there is a minor knee extension lag. Asymmetrical pelvic control
is present during bridges. L hip abduction ts improving. L shoulder PROM remains full, but the pt. is only
able to perform 50% of the ROM actively. The pt. require scontinued strengthening and motor control
training.

Steven Kreh PT, DPT

Electronically signed by Steven Kreh on 03/23/2021 at 12:52 PM

 

03/23/2021 - Chronic Care: Chronic Care Follow-Up: HTN
Provider: Michael Ojelade, NP
Location of Care: Building 2 Level 1 MENTAL

Chronic Care Visit

Check all that apply:

HTN/CV/Dyslipidemia

Problems

?Weakness, left side of body (ICD-342.90} (ICD10-G81.90)
GERD r/o (ICD-530.81) (ICD10-K21.9)

Chest pain, non-cardiac (ICD-786.59) (ICD10-R07.89)
Insomnia, mild (ICD-780.52) (ICD10-G47.00)
Deviated Nasal Septum (ICD-470} (ICD10-J34.2)
Herpes zoster (ICD-053.9) (iICD10-B02.9)

HTN (ICD-401.9) (ICD10-110)

Visual changes (ICD-368.9) (ICD10-H53.9)
Overweight (ICD-278.02) (ICD10-E66.3}

Alcohol abuse (ICD-305.00) (ICD10-Fi0.10)
Cigaretie smoker (ICD-305.4) (ICD10-F17.210)

Medications
* TRANSITION TO CANE, REMOVE WALKER

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 61 of 66 PagelD: 190

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 425
973274/826 Fax: eMAR

 

THIAMINE HCL 100 MG ORAL TABLET (THIAMINE HCL) one daily x 90 days; Route: ORAL
NIFEDIPINE ER 30 MG ORAL TABLET EXTENDED RELEASE 24 HOUR (NIFEDIPINE) 1 tablet PO
daily; Route: ORAL

ALER-DRYL 50 MG ORAL TABLET (DIPHENHYDRAMINE HCL) 1 tablet hs; Route: ORAL
LISINGPRIL 20 MG ORAL TABLET (LISINOPRIL) 1 tablet po daily; Route: ORAL

ASPIRIN LOW DOSE 81 MG ORAL TABLET DELAYED RELEASE (ASPIRIN) 7 tablet po daily; Route:
ORAL

MULTI VITAMIN MENS ORAL TABLET (MULTIPLE VITAMIN) one daily; Route: ORAL

Orders

Cardiac Diet [DCARD]

Cardiac Diet [DCARD]

Chronic Care Follow-Up [CGFU]

TB/XRAY Test [TBXRAY]

Ophthalmology [PCOPHTHALM]

Walking Cane [CANE]

Psych Follow Up [PSYCHFU]

Chief complaint, with details regarding duration, frequency, relating and worsening factors, etc.
Patient here for HTN chronic care. Presenting no complaint.

HTN/CV/Dyslipidemia
Chest Pain No
SOB No

Current Vital Signs

Wt: 260 Ibs. P: 72 Rhythm: Regular R:18 BP: 140/80
Pulse Ox% 98

Room Air Yes

Physical Exam
General appearance: ambulatory with a walker

Eyes

External: conjunctivae an lids normal

Pupils: equal, round, reactive to light and accommodation
Acuity of Left Eye:

/

Acuity of Right Eye:

t

Ears, Nose and Throat
External ears: normal, no lesions or deformities

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 62 of 66 PagelID: 191

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 07105 Page 426

9732747826 Fax: eMAR

 

External nose: normal, no lesions or deformities
Hearing: grossly intact
Nasal: mucosa, septum, and tubinates normal

Neck
Neck: supple, no masses, trachea midline
Thyroid: no modules, masses, tenderness, or enlargement

Respiratory

Respiratory effort: no intercostal retractions or use of accessory muscles
Palpation: normal fremitus

Auscultation: no rales, rhonchi, or wheezes

Cardiovascular

_ Palpation: no thrill or palpable murmurs, no displacement of PMI
Auscultation: $1, S2, no murmur, rub, or gallop

Pedal! pulses: pulses 2+, symmetric

Periph. circulation: no cyanosis, clubbing, edema, or varicosities

Gastrointestinal
Abdomen: Soft, non-tender, no mass, bowel sounds normal

Lymphatic
Neck: no cervical adenopathy

Musculoskeletal

Gait and station: steady gait with a walker

Digits and nails: no clubbing, cyanosis, petechiae, or nodes

Head and neck: normal alignment and mobility

Spine, ribs, pelvis: normal alignment and mobility, no deformity —_,
RUE: normal ROM and strenght, no joint enlargement or tenderness
LUE: proximal weakness

RLE: normal ROM and strength, no joint enlargement or tenderness
LLE: distal weakness

Skin
Inspection: no rashes, leasions, or ulcerations
Palpation: no subcutaneous nodules or induration

Neurologic

Cranial nerves: |! - XIl grossly intact

Reflexes: 2+, symmetric, no pathological reflexes
Sensation: intact to touch, pin, vibration, and position

Mental Status
Judgment, insight: intact

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 63 of 66 PagelID: 192

 

EXHIBIT A-24

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 64 of 66 PagelD: 193

ESSEX COUNTY CORRECTIONAL FACILITY April 6, 2021
354 DoremusAve Newark, NJ 071065 Page 453
9732747826 Fax: eMAR

 

The following medication was marked as administered:
Medication

THIAMINE HCL 160 MG ORAL TABLET
Administration Instructions

one daily x 90 days

Administration Due At

03/30/2021 07:00:00

Documented By

Nathan, LPN, Richard

Documented At

03/30/2021 09:27:15

Comment

03/30/2021 - General Note: Physical Therapy
Provider: Steven Kreh
Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY

General Note

The pt. demonstrated improved L quad contraction with better TKE. Spasticity contributes to tightness in
the hip and HS. L LE abduction has improved. Overall the pt. is progressing with LE strengthening, but the
L shoulder ROm remains limited and requires further stretching.

Steven Kreh PT, DPT 400A01766400

Electronically signed by Steven Kreh on 03/30/2021 at 2:23 PM

 

03/30/2021 - eMAR: ALER-DRYL 50 MG ORAL TABLET - Administered

Report run by Christiana Olagunju, Medical Records Clerk

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 65 of 66 PagelD: 194

EXHIBIT A-25

 
Case 2:20-mj-12328-JBC Document 47-3 Filed 04/12/21 Page 66 of 66 PagelD: 195

ESSEX COUNTY CORRECTIONAL FACILITY Aprif 6, 2021
354 DoremusAve Newark, NJ 07105 Page 458
9732747826 Fax: eMAR

 

Previous Height: 71 (12/27/2020 11:48:16 AM) Previous Weight: 260 (03/23/2021 5:11:24 PM)
Current Weight (Ibs): 250 Current Height {in.): 71
Sitting BP: 102/64
Temperature: 98.1 Temperature site: Temporal
Pulse rate: 94 Pulse rhythm: Regular
Respirations: 18 Pulse Ox% 98 Room Air: Yes

TRIAGE / SOAP

Subjective My legs are swollen and I'd like to get my eyes checked for glasses!
Objective VS

Assessment Pt recevied in main medical AAOx3, respirations easy and unlabored.
Amblatory with steady gait. No acute distress noted.

3+ edema of B/L lower extremities noted. Pt denies pain at this time.

Plan Refer to provider for B/L leg edema and eye exam

EDUCATION PROVIDED

Education Provided: Access to Sick Call

Electronically signed by Keyonah Walker AN on 03/31/2021 at 8:35 PM

 

03/31/2021 ~ @MAR: ALER-DRYL 50 MG ORAL TABLET - Administered
Provider: Kristal Elliott LPN

Location of Care: ESSEX COUNTY CORRECTIONAL FACILITY
The following medication was marked as administered:
Medication

ALER-DRYL 50 MG ORAL TABLET

Administration Instructions

1 tablet hs

Administration Due At

03/31/2021 17:00:00

Documented By

Elliott, Kristal

Documented At

Report run by Christiana Olagunju, Medical Records Clerk

 
